ORDER

PER CURIAM.
AND NOW, this 9th day of October, 2014, the Petition for Allowance of Appeal is GRANTED. The issue is: *1150Did the Superior Court incorrectly interpret the Pennsylvania [RTFA] by requiring a jury trial to determine that the land application of biosolids falls within the Act’s definition of a “normal agricultural operation,” which was contrary to the Act and this Court’s precedent that statutes of repose and statutory interpretation present questions of law for resolution by courts, not juries?